DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal Disclaimer filed June 29, 2022 regarding Patent 11,212,597 is acknowledged. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 
“the manifest file including an indication that early termination of content during a period in the content stream is possible and including a first attribute corresponding to a switching type when switching from content that is terminated early and including a second attribute indicating whether the switching type is required or preferred"
Stockhammer et al. U.S. Patent Application Publication 2020/0275148, IDS dated October 5, 2021 Cite No. AB- discloses the method of using early termination with a content stream. However, it fails to provide restrictions on how is content switched within the manifest in response to an early termination. 
Chen et. U.S. Patent Application Publication 2019/0394573, IDS dated October 5, 2021 Cite No. AA - discloses a method for updating a MPD for early termination.  However, it fails to provide restrictions on how content is switched within the manifest in response to an early termination.
Seo et al. U.S. Patent Application Publication 2020/0059691- discloses managing the transition of content based on past experiences or a pre-determined setting. However, it fails to provide restrictions on how content is switched within the manifest in response to an early termination.
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459          

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459